DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 4/18/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 5, 13, 17, 20, and 24 are objected to because of the following informalities:
in claim 1, line 14: a semicolon should be inserted after “the object”; 
in claim 5, line 14: a semicolon should be inserted after “characteristic”; 
in claim 13, lines 3-4: “the detection unit” should be “the spatial modulation detection unit”;
 in claim 17, line 10: “the volume” should be “the mid-stream volume”;
in claim 20, line 2: “the volume” should be “the mid-stream volume”;
in claim 24, line 1: “the spatial detection unit” should be “the spatial modulation detection unit”; and
in claim 24, line 1: “the spatial detection unit” should be “the spatial modulation detection unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 12-17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a second detection unit…configured to sense an optical property of the urine to assess usefulness of the urine prior to detection with the spatial modulation detection unit” in lines 15-17, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 1, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of assess usefulness of the urine prior to detection with the spatial modulation detection unit.  In particular, the specification does not describe how one or more characteristics (e.g., color, cloudiness, concentration) are assessed so as to determine the usefulness of the urine.  For example, it is not clear how the metrics of color, cloudiness, or concentration are judged so as to determine whether urine is useful for analysis.
Claims 2-4, 21-22, and 24 are rejected by virtue of their dependence from claim 1.
Claim 5 recites “a second detection unit …configured to sense an optical property of the urine to assess usefulness of the urine prior to detection with the spatial modulation detection unit” in lines 15-17, which is clearly a computer-implemented recitation.  See the rejection of claim 1 and the Supplementary Examination Guidelines regarding sufficient disclosure for a computer-implemented claim limitation.  With respect to claim 5, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of assess usefulness of the urine prior to detection with the spatial modulation detection unit.  In particular, the specification does not describe how one or more characteristics (e.g., color, cloudiness, concentration) are assessed so as to determine the usefulness of the urine.  For example, it is not clear how the metrics of color, cloudiness, or concentration are judged so as to determine whether urine is useful for analysis.
Claims 7-8, 12-16, 23, and 25 are rejected by virtue of their dependence from claim 5.
Claim 17 recites “detecting, using a second detection unit, an optical property of urine to assess usefulness of the urine prior to detection with a spatial modulation detection unit” in lines 7-8, which is clearly a computer-implemented recitation.  See the rejection of claim 1 and the Supplementary Examination Guidelines regarding sufficient disclosure for a computer-implemented claim limitation.  With respect to claim 17, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of assess usefulness of the urine prior to detection with a spatial modulation detection unit.  In particular, the specification does not describe how one or more characteristics (e.g., color, cloudiness, concentration) are assessed so as to determine the usefulness of the urine.  For example, it is not clear how the metrics of color, cloudiness, or concentration are judged so as to determine whether urine is useful for analysis.
Claims 19-20 are rejected by virtue of their dependence from claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 12-17, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “usefulness of the urine” in lines 16-17, which is a relative term. The term “usefulness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how a metric, such as color, cloudiness, or concentration, is used to determine whether a urine sample is useful or what deems urine to be useful or not.
Claim 1 recite “detection with the spatial modulation detection unit” in line 17, but it is not clear if this recitation is the same as, related to, or different from the function of “sens[ing] optical properties of an object in the mid-stream volume of the urine” of the spatial modulation detection unit of claim 1, lines 12-13.  Up to the recitation of line 17, the spatial modulation detection unit was not recited to detect anything, but only sense the optical properties of an object.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be distinguished from each other. 
Claims 2-4, 21-22, and 24 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “the at least one object” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an object” of claim 1, line 13.  If they are the same, the at least one object” of claim 2, line 2 should be “the object”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.  Further, if they are different, there is insufficient antecedent basis for “the at least one object” of claim 2.
Claim 3 recites “the detection unit” in line 1.  Also, claim 4 recites “the detection unit” in line 1.  It is not clear if these recitations are referring to “a spatial modulation detection unit” of claim 1, line 12 or “a second detection unit” of claim 1, line 15.  Clarification is required.
Claim 3 recites “a plurality of the objects” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “an object” of claim 1, line 13.  Claim 1 does not refer to the object as being part of a plurality.  The relationship between these two recitations should be made clear.  If they are different, there is insufficient antecedent basis for “the objects” of claim 3.
Claim 3 recites “the volume of the received urine in the chamber” in line 2.  Also, claim 4 recites “the volume of the received urine in the chamber” in lines 2-3.  It is not clear if these recitations are the same as, related to, or different from “the mid-stream volume of the urine [in] the chamber” of claim 1, line 10.  If they are the same, “the volume of the received urine in the chamber” of claim 3, line 2 and of claim 4, lines 2-3 should be “the mid-stream volume of the urine in the chamber”.  If they are different, the relationship among these recitations should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the volume of the received urine in the chamber” in claim 3.  
Claim 4 is rejected by virtue of its dependence from claim 3.
Claim 4 recites “the at least one object” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an object” of claim 1, line 13 and/or “a plurality of the objects” in claim 3, lines 1-2.  The relationship among these three recitations should be made clear and they should be clearly distinguished from each other.  Further, if “the at least one object” of claim 4, line 2 is different from the other two recitations, there is insufficient antecedent basis for “the at least one object” of claim 4.
Claim 5 recites “usefulness of the urine” in lines 16-17, which is a relative term. The term “usefulness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how a metric, such as color, cloudiness, or concentration, is used to determine whether a urine sample is useful or what deems urine to be useful or not.
Claim 5 recite “detection with the spatial modulation detection unit” in line 17, but it is not clear if this recitation is the same as, related to, or different from the function of “sens[ing] for presence of a predetermined characteristic in the mid-stream volume of the urine” of the spatial modulation detection unit of claim 5, lines 12-13.  Up to the recitation of line 17, the spatial modulation detection unit was not recited to detect anything, but only to sense for the presence of a predetermined characteristic.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be distinguished from each other. 
Claims 7-8, 12-16, 23, and 25 are rejected by virtue of their dependence from claim 5.
Claim 12 recites “the detection unit” in line 1, but it is not clear if this recitation is referring to “a spatial modulation detection unit” of claim 5, line 12 or “a second detection unit” of claim 1, line 15.  Clarification is required.
Claim 15 recites “a time varying electrical signal” in line 7, but it is not clear if this recitation is the same as, related to, or different from “at least one electrical signal” of claim 5, line 13.  If they are the same, claim 15 should read “the detector configured to generate the at least one electrical signal as a time varying electrical signal comprising a sequence of pulses in response to the sensed light”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 16 is rejected by virtue of its dependence from claim 15.
Claim 16 recites “native fluorescence emitted from the at least one object in the mid-stream volume of the urine” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “light emanating from at least one object in the mid-stream volume of the urine” of claim 15, lines 4-5.  If they are the same, claim 16 should read “the optical detector is configured to sense, as the light emanating from at least one object, native fluorescence emitted from the at least one object in the mid-stream volume of the urine”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 17 recites “usefulness of the urine” in lines 7-8, which is a relative term. The term “usefulness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how a metric, such as color, cloudiness, or concentration, is used to determine whether a urine sample is useful or what deems urine to be useful or not.
Claim 17 recite “sensing, using the spatial modulation detection unit, for a presence of a predetermined characteristic in the volume of the urine within the chamber” in lines 9-10, but it is not clear if this recitation is the same as, related to, or different from “detection with a spatial modulation detection unit” of claim 17, line 8.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be distinguished from each other. 
Claims 17 and 19-20 are rejected by virtue of their dependence from claim 17.
Claim 24 recites “wherein the spatial detection unit comprises the second detection unit” in lines 1-2 which renders claim 24 indefinite.  Claim 1 from which claim 24 depends presents the spatial modulation detection unit and the second detection unit as two separate and distinct elements.  Claim 24 now recites that they are not separate and distinct but that one comprises the other.  These two positions are contradictory such that it is not clear how many elements the claimed system has and what their respective functions are.  
Claim 25 recites “wherein the spatial detection unit comprises the second detection unit” in lines 1-2 which renders claim 24 indefinite.  Claim 5 from which claim 25 depends presents the spatial modulation detection unit and the second detection unit as two separate and distinct elements.  Claim 25 now recites that they are not separate and distinct but that one comprises the other.  These two positions are contradictory such that it is not clear how many elements the claimed system has and what their respective functions are.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 12-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,772,606 (Ashibe)(previously cited), in view of U.S. Patent Application Publication No. 2002/0193760 (Thompson) (previously cited), and further in view of U.S. Patent No. 4,860,767 (Maekawa) (previously cited), and further in view of U.S. Patent Application Publication No. 2010/0201988 (Kiesel) (previously cited) and U.S. Patent Application Publication No. 2006/0291772 (Haiml) (previously cited), and further in view of U.S. Patent No. 5,449,622 (Yabe).
Ashibe teaches a system for collecting and analyzing uric components (FIG. 13-17).  Ashibe does not teach a urine capturing arrangement and a diverter.  Thompson teaches a urine capturing arrangement and a diverter (the urine collector 10 and the two way valve 28 with the conduits 30 and 32 and the slidable barrier 36 of FIG. 1 of Thompson) that can isolate the mid-stream urine since the initial portion of the urine stream may contain undesirable foreign substances (paragraph 00022 of Thompson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the urine capturing arrangement and diverter of Thompson in the system of Ashibe since the diverter would isolate the mid-stream urine which is desirable because the initial portion of the urine stream may contain undesirable foreign substances.
According to the combination, the urine capturing arrangement (that is, the urine collector 10) and the diverter of Thompson (that is, the two way valve 28 with the conduits 30 and 32 and the slidable barrier 36) would be inserted between the rim of the stool body 202 and the cover 203 of Ashibe with the conduit for the mid-stream urine going to the cover 203 and the conduit for the initial portion of the urine stream going to the discharge water.
The combination teaches the use of a manual barrier 36 of Thompson.  Maekawa discloses the use of switch valves 7, 7’ to channel initial and subsequent parts of a urine stream with such switch valves being controlled by a sampling amount sensor 18 that will open one valve and close the other after a given time has passed (col. 4, lines 1-41 of Maekawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling amount sensor 18 and switch valves 7, 7’ of Maekawa in place of the slidable barrier of Thompson for channeling the initial and subsequent parts of a urine stream in the system of Ashibe since it makes the process of channeling the initial and subsequent parts of the urine stream automatic.  
Ashibe teaches the use of an analysis unit 206.  Kiesel teaches a flow cytometer that uses spatial modulation detection for the analysis of any liquid (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).  Haiml discloses urine is such a liquid that undergoes such analysis (paragraph 0066 of Haiml).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection unit of Kiesel for the analysis unit 206 of Ashibe in the combination since it is a simple substitution of one known element for another to obtain predictable results.   
Yabe teaches that an optical analysis of turbidity, occult blood amount, and bilirubin content of urine should be performed to determine whether an analysis of a urine sample is suitable or not (col. 2, lines 6-20, col. 2, lines 40-46, col. 5, line 45 to col. 6, line 68, col. 10, lines 1-41 of Yabe) since turbidity and color make it difficult to effect precise analysis and/or classify particles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical detection unit and analyzer of Yabe before the detection unit of Kiesel since it would prevent unnecessary analysis of urine that would be imprecise.
With respect to claim 1, the combination teaches or suggests a system, comprising:
a urine capturing arrangement (the urine collector 10 of Thompson) configured to receive urine from a user of a toilet;
a chamber (the measuring part 206 of Ashibe) fluidically coupled to the capturing arrangement; 
a metering sensor (the sampling amount sensor 18 of Maekawa) configured to generate a control signal in response to a parameter of urine flow;
a diverter (the switch valves 7, 7’ of Maekawa) fluidically coupled between the urine capturing arrangement and the chamber, the diverter configured to divert a mid-stream volume of the received urine to the chamber, the diverter comprising a valve controllable between a first state and a second state based on the control signal, the valve diverting a first-voided volume of urine away from the chamber when in the first state and passing the mid-stream volume of the urine to the chamber when in the second state (the operation of the switch valves 7, 7’ of Maekawa to change the urine flow from the conduit 32 of Thompson which leads to the toilet bowl to the conduit 30 which leads to the detection unit of Kiesel);
a spatial modulation detection unit (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel) configured to sense optical properties of an object in the mid-stream volume of the urine and to generate at least one electrical signal comprising information about the object and 
a second detection unit (the optical detection unit and analyzer of Yabe) fluidically coupled to the urine capturing arrangement, the second detection unit configured to sense an optical property of the urine to assess usefulness of the urine prior to detection with the spatial modulation detection unit.
With respect to claim 2, the combination teaches or suggests that the optical properties comprise native fluorescence of the at least one object (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 3, the combination teaches or suggests that the detection unit is further configured to count a plurality of the objects in the volume of the received urine in the chamber (FIGS. 29, 32-35B, 42-43 and paragraphs 0101, 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0185, 0189, 0214, 0242, 0248, 0251, 0266, 0272-0279, and 0299-0329 of Kiesel).
With respect to claim 4, the combination teaches or suggests that the detection unit is further configured to detect at least one of a size and a shape of the at least one object in the volume of the received urine in the chamber (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0185, 0189, 0195, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 5, the combination teaches or suggests a system, comprising:
a urine capturing arrangement (the urine collector 10 of Thompson) configured to receive urine from a user;
a chamber (the measuring part 206 of Ashibe) fluidically coupled to the urine capturing arrangement;
a metering sensor (the sampling amount sensor 18 of Maekawa) configured to generate a control signal in response to a parameter of urine flow; 
a diverter (the switch valves 7, 7’ of Maekawa) fluidically coupled between the urine capturing arrangement and the chamber, the diverter configured to divert a mid-stream volume of the received urine to the chamber, the diverter comprising a valve controllable between a first state and a second state based on the control signal, the valve diverting a first-voided volume of urine away from the chamber when in the first state and passing the mid-stream volume of the urine to the chamber when in the second state (the operation of the switch valves 7, 7’ of Maekawa to change the urine flow from the conduit 32 of Thompson which leads to the toilet bowl to the conduit 30 which leads to the detection unit of Kiesel);
a spatial modulation detection unit (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel) configured to sense for presence of a predetermined characteristic in the mid-stream volume of the urine and to generate at least one electrical signal comprising information about the predetermined characteristic and 
a second detection unit (the optical detection unit and analyzer of Yabe) fluidically coupled to the urine capturing arrangement, the second detection unit configured to sense an optical property of the urine to assess usefulness of the urine prior to detection with the spatial modulation detection unit.
With respect to claim 7, the combination teaches or suggests that the diverter is configured to pass the received urine to the chamber only after elapsing of a predetermined time duration measured by the metering sensor (the predetermined time has passed; col. 4, lines 1-41 of Maekawa).
With respect to claim 8, the combination teaches or suggests a urine collection device, wherein the urine collection device comprises a toilet (the toilet of Ashibe).
With respect to claim 12, the combination teaches or suggests that the detection unit is configured to perform one or more of an electrochemical assessment, a chemical assessment, a colorimetric assessment, a biochemical assessment, and an immunoassay assessment of the mid-stream volume of the urine (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 13, the combination teaches or suggests a display; and a display controller configured to receive the at least one electrical signal from the detection unit and to control the display to provide a representation of the information on the display (paragraphs 0029, 0030, 0308, 0356, 0365 of Kiesel; the test result output part 224 of Ashibe).
With respect to claim 14, the combination teaches or suggests that the detection unit comprises an optical flow cytometer (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 15, the combination teaches or suggests that the spatial modulation detection unit comprises: a spatial filter having a plurality of mask features (paragraphs 0008-0009, 0012-0017, 0020-0027, 0030-0031, 0135, 0137, 0198, 0277, and 0302-0329 of Kiesel); and at least one optical detector (paragraphs 0012-0017, 0020-0027, 0030-0031, 0124, 0161, 0135, 0137, 0185, 0198, 0230, 0252, 0268, 0277, and 0302-0329 of Kiesel) positioned to sense light emanating from at least one object in the mid-stream volume of the urine moving along a flow direction with respect to the spatial filter, an intensity of the sensed light being time modulated according to the mask features, the detector configured to generate a time varying electrical signal comprising a sequence of pulses in response to the sensed light (paragraphs 0012-0017, 0020-0027, 0030-0031, 0124, 0161, 0135, 0137, 0185, 0198, 0230, 0252, 0268, 0277, and 0302-0329 of Kiesel).
With respect to claim 16, the combination teaches or suggests that the optical detector is configured to sense for native fluorescence emitted from the at least one object in the mid-stream volume of the urine (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 17, the combination teaches or suggests a method, comprising:
generating a control signal in response to a parameter of urine flow (using the sampling amount sensor 18 of Maekawa), 
capturing a sample of urine within a chamber (the measuring part 206 of Ashibe) of a testing apparatus coupled to a urine collection device (the urine collector 10 of Thompson), the capturing including diverting first-voided urine away from the chamber when in a first state and passing a mid-stream volume of the urine to the chamber when in a second state based on the control signal (the operation of the switch valves 7, 7’ of Maekawa to change the urine flow from the conduit 32 of Thompson which leads to the toilet bowl to the conduit 30 which leads to the detection unit of Kiesel);
detecting, using a second detection unit, an optical property of urine to assess usefulness of the urine prior to detection with a spatial modulation detection unit (using the optical detection unit and analyzer of Yabe); 
sensing, using the spatial modulation detection unit, for a presence of a predetermined characteristic in the volume of the urine within the chamber (using the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel);
generating at least one electrical signal comprising information about the predetermined characteristic (using the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 19, the combination teaches or suggests transmitting the at least one electrical signal to a remote location (paragraphs 0301, 0313, 0341, and 0356 of Kiesel; the test result output part 224 of Ashibe).
With respect to claim 20, the combination teaches or suggests that sensing for the presence of the predetermined characteristic in the volume of the urine within the chamber is performed using spatially modulated light (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 21, the combination teaches or suggests that the spatial modulation detection unit comprises an optical flow cytometer (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 22, the combination teaches or suggests that the mid-stream volume of urine is not exposed to a specificity tag prior to sensing by the spatial modulation detection unit (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 23, the combination teaches or suggests that the mid-stream volume of urine is not exposed to a specificity tag prior to sensing by the spatial modulation detection unit (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 24, the combination teaches or suggests that the spatial detection unit comprises the second detection unit (the detection unit of Kiesel and the optical detection unit and analyzer of Yabe are considered to be a single unit even if they are not housed within the same casing).  
With respect to claim 25, the combination teaches or suggests that the spatial detection unit comprises the second detection unit (the detection unit of Kiesel and the optical detection unit and analyzer of Yabe are considered to be a single unit even if they are not housed within the same casing).

Response to Arguments
The Applicant’s arguments filed 4/18/2022 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejection
The Applicant’s arguments with respect to claims 1-5, 7-8, 12-17, and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  There are new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791